Exhibit 10.48

PERCEPTIVE SOFTWARE, INC.

CHANGE OF CONTROL AGREEMENT

 

 

THIS CHANGE OF CONTROL AGREEMENT (“Agreement”) is entered into to be effective
the              day of             , 2010, between Perceptive Software, Inc.
(the “Company”), a subsidiary of Lexmark International, Inc. (“Lexmark”), and
[EXECUTIVE] (“Executive”).

WHEREAS, Executive is the                      of the Company; and

WHEREAS, the Board of Directors of Lexmark (the “Board”) believes that it is in
the best interests of the Company: (i) to diminish the distraction to Executive
that may arise by virtue of the personal uncertainties and risks created by a
threatened or pending Change of Control (as defined in Section 1(c) below); and
(ii) to encourage Executive’s full attention and dedication to the Company
currently and in the event of a threatened or pending Change of Control.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Certain Definitions. As used in this Agreement, unless otherwise defined
herein or unless the context otherwise requires, the following terms shall have
the following meanings:

 

(a) Cause. “Cause” means (i) the willful failure by the Executive to perform
substantially the Executive’s duties with the Company or Lexmark (other than any
such failure due to physical or mental illness) after a demand for substantial
performance is delivered to the Executive by the Chief Executive Officer of the
Company or Lexmark, which notice identifies the manner in which the Chief
Executive Officer of the Company or Lexmark believes that the Executive has not
substantially performed his duties; (ii) the Executive engaging in willful and
serious misconduct that is injurious to the Company, Lexmark or any of their
affiliates; (iii) the Executive making a substantial, abusive use of alcohol,
drugs, or similar substances, and such abuse in the Company and/or Lexmark’s
judgment has affected his ability to conduct the business of the Company in a
proper and prudent manner; (iv) the Executive’s conviction of, or entering a
plea of nolo contendere to, a crime that constitutes a felony, which in the
Chief Executive Officer of the Company or Lexmark’s reasonable good faith
judgment has the effect of materially injuring the reputation or business of the
Company; or (v) the willful and material breach by the Executive of any of his
obligations hereunder and Executive’s failure to cure such breach to the
reasonable satisfaction of Lexmark within a reasonable period, but not to exceed
60 days, following Lexmark’s notice to Executive of such breach, which notice
describes such breach in particularity, or the willful and material breach by
the Executive of any written covenant or agreement with the Company or Lexmark
or any of their affiliates not to disclose any information pertaining to the
Company or Lexmark or any of their affiliates or not to compete or interfere
with the Company or Lexmark or any of their affiliates.

 

 

1



--------------------------------------------------------------------------------

(b) Change of Control. A “Change of Control” of the Company or Lexmark means:

 

  (i) a majority of the members of the Board at any time cease for any reason
other than due to death or disability to be persons who were members of the
Board twenty-four months prior to such time (the “Incumbent Directors”);
provided that any director whose election, or nomination for election by the
Lexmark’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who are Incumbent Directors shall be
treated as an Incumbent Director; or

 

  (ii) any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d)(2) of the Act, but excluding Lexmark, its Subsidiaries
(including the Company), any employee benefit plan of Lexmark or any Subsidiary,
employees of Lexmark or any Subsidiary or any group of which any of the
foregoing is a member) is or becomes the “beneficial owner” (as defined in Rule
13(d)(3) under the Act), directly or indirectly, including without limitation,
by means of a tender or exchange offer, of securities of the company
representing 30% or more of the combined voting power of the company’s then
outstanding securities; or

 

  (iii) the consummation of a transaction: (i) for the merger or other business
combination of the company with or into another corporation immediately
following which merger or combination (A) the stock of the surviving entity is
not readily tradable on an established securities market, (B) a majority of the
directors of the surviving entity are persons who (x) were not directors of the
company immediately prior to the merger and (y) are not nominees or
representatives of Lexmark or (C) any “person,” including a “group” (as such
terms are used in Sections 13(d) and 14(d)(2) of the Act, but excluding Lexmark,
its Subsidiaries (including the Company), any employee benefit plan of Lexmark
or any Subsidiary, employees of Lexmark or any Subsidiary or any group of which
any of the foregoing is a member) is or becomes the “beneficial owner” (as
defined in Rule 13(d)(3) under the Act), directly or indirectly, of 30% or more
of the securities of the surviving entity; or (ii) for the direct or indirect
sale or other disposition of all or substantially all of the assets of the
company, provided, however, there is no Change of Control when there is a sale,
internal restructuring or other disposition of assets to an entity that is
controlled by the shareholders of the transferring corporation immediately after
the sale or other disposition; or

 

  (iv) Approval by the shareholders of Lexmark of a complete liquidation or
dissolution of Lexmark.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
occur in the event Lexmark or any of its Subsidiaries (including the Company)
files for bankruptcy, liquidation or reorganization under the United States
Bankruptcy Code.

 

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred as a result of any transaction or series of transactions which the
Executive, or any entity in which Executive is a partner, officer or more than
50% owner, initiates, if immediately following the transaction or series of
transactions that would otherwise constitute a Change of Control, Executive,
either alone or together with other individuals who are executive officers of
Lexmark or its Subsidiaries immediately prior thereto, beneficially owns,
directly or indirectly, more than 10% of the then outstanding shares of common
stock of the company or the corporation resulting from the transaction or series
of transactions, as applicable, or of the combined voting power of the then
outstanding voting securities of the company or such resulting corporation.

 

(c) Change of Control Period. “Change of Control Period” means the period
commencing on the date hereof and ending on June 30, 2013.

 

(d) Company Plans. “Company Plans” means: (i) all incentive, savings and
retirement plans, practices, policies and programs in which Executive is a
participant; (ii) all welfare benefit plans, practices, policies and programs
(including medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) in which Executive is a participant; and (iii) expense
reimbursement for reasonable employment expenses incurred by Executive in
accordance with Company policies.

 

(e) Confidential Information. “Confidential Information” shall have the same
meaning provided for the term “Information” in the Non-Disclosure and
Non-Competition Agreement by and between Executive, the Company and Lexmark (the
“Non-Disclosure Agreement”).

 

(f) Date of Termination. “Date of Termination” means the date on which Executive
has a “Separation from Service” as such term is defined in
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) and Treas. Reg. §1.409A-1(h).

 

(g) Disability. The “Disability” of Executive shall mean the permanent and total
disability of Executive as defined in the Company’s long term disability
program.

 

(h) Effective Date. “Effective Date” means the effective date of a Change of
Control that occurs at any time during the Change of Control Period. The Company
shall have no obligation to pay benefits with respect to a Change of Control
that does not occur during the Change of Control Period.

 

(i)

Good Reason. “Good Reason” means the voluntary termination of employment of
Executive within 180 days following: (i) any assignment to Executive of any
duties, functions or responsibilities that are significantly different from, and
result in a substantial and material diminution of, the duties, functions or
responsibilities that Executive has on the date hereof provided, however, that a
change in Executive’s duties or responsibilities solely as a result of the
Company becoming a subsidiary or division of the surviving entity shall not be
considered Good Reason; (ii) a reduction by the Company of the annual base
salary of Executive as in effect immediately prior to such reduction, other than
a reduction as part of an across the board reduction in salary for

 

 

3



--------------------------------------------------------------------------------

  executives of the Company; (iii) a reduction in Executive’s benefits, except
to the extent that the benefits of all other officers of the Company are
similarly reduced; (iv) a relocation of Executive’s principal office to a
location more than one hundred (100) miles from the location at which Executive
was performing Executive’s duties as of the Effective Date, except for required
travel by Executive on the Company’s business; or (v) the material breach by the
Company of any of its obligations under this Agreement, or any other employment
or incentive compensation agreement or arrangement by and between Executive,
Lexmark or the Company, including but not limited to the Perceptive Software,
Inc. Amended and Restated Executive Bonus Plan and the Perceptive Software, Inc.
Incentive Compensation Program; provided, however, that such termination shall
only be for Good Reason if Executive provides notice to Company of his intent to
terminate employment for Good Reason and provides Company a chance to cure such
event constituting Good Reason to the reasonable satisfaction of Executive
within a reasonable period, but not to exceed 60 days, following Executive’s
specific notice to Company of such an intent to terminate employment for Good
Reason.

 

(j) Notice of Termination. “Notice of Termination” means a written notice of
termination which (A) indicates the specific termination provision in this
Agreement relied upon, (B) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (C) specifies the
Date of Termination.

 

(k) Post-Effective Period. “Post-Effective Period” means the period commencing
on the Effective Date and ending on the 12-month anniversary of such date.

 

(l) Subsidiary. “Subsidiary” means any entity that is directly or indirectly
controlled by Lexmark or any other entity in which Lexmark has a significant
equity interest, as determined by the Board.

 

2. Termination of Employment during the Post-Effective Period

 

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Post-Effective Period. If the Company
determines in good faith that a Disability of Executive has occurred during the
Post-Effective Period, it may give Executive a Notice of Termination and
Executive’s employment with the Company shall terminate effective upon receipt
of such notice by Executive (the “Disability Effective Date”).

 

(b) Company Termination of Employment. The Company may terminate Executive’s
employment at any time during the Post-Effective Period for Cause or without
Cause.

 

(c) Executive Termination of Employment. Executive may terminate Executive’s
employment at any time during the Post-Effective Period for Good Reason or
without Good Reason.

 

(d)

Notice of Termination. Any termination by the Company for Cause or any
termination by Executive for Good Reason shall be communicated by Notice of
Termination to the

 

 

4



--------------------------------------------------------------------------------

  other party hereto, which Notice of Termination shall specify the basis for
such Cause or Good Reason, as the case may be, in reasonable detail. The failure
by the Company or Executive to set forth in the Notice of Termination any fact
or circumstances that contributes to showing of Cause or Good Reason, as the
case may be, shall not waive any right of such party hereunder or preclude such
party from asserting such fact or circumstances in enforcing such party’s rights
hereunder.

 

3. Obligations of the Company Upon Termination During the Post-Effective Period

 

(a) Terminations Other Than for Cause. If, during the Post-Effective Period, the
Company shall terminate Executive’s employment other than for Cause or Executive
shall terminate employment for Good Reason, and a Separation from Service
occurs, the Company shall pay to Executive (or Executive’s heirs) cash severance
in an amount equal to the sum of: (i) two and one-half times the sum of (1) the
annual base salary and (2) an amount equal to 100% of the Executive’s year end
bonus and performance bonus (as defined in the Perceptive Software, Inc. Amended
and Restated Executive Bonus Plan), calculated as though the Company attains its
financial targets (without regard to personal attainment), which payment shall
be made in a lump sum payment within thirty (30) days after the Date of
Termination, provided that, the payment at such time can be characterized as a
“short-term deferral” for purposes of Code Section 409A, or if any portion of
the payment cannot be so characterized, and Executive is a “specified employee”
under Code Section 409A, such portion of the payment shall be delayed until the
earlier to occur of Executive’s death or the date that is six months and one day
following Executive’s Date of Termination; (ii) each equity award issued to
Executive by Lexmark to purchase or receive shares of Lexmark Common Stock and
held by Executive on the Date of Termination shall become immediately vested as
to 100% of the then unvested shares underlying each such award and (iii) all
amounts or benefits to which Executive is entitled for the period prior to the
Date of Termination for accrued and unpaid salary, incentive bonus and other
accrued and unpaid compensation under any Company Plans through the Date of
Termination, to the extent theretofore unpaid, which amounts shall be paid to
Executive after the Date of Termination in accordance with the Company’s normal
payroll practices. In addition, Executive and Executive’s covered dependents
shall be eligible to continue their health care benefit coverage as permitted by
COBRA (Code Section 4980B) at the same cost to Executive as in effect
immediately prior to such termination for the twelve (12) month period following
such termination. Executive shall be entitled to maintain coverage for Executive
and Executive’s eligible dependents at Executive’s own expense for the balance
of the period that Executive is entitled to coverage under COBRA.

 

(b)

Termination for Cause. If, during the Post-Effective Period, the Company
terminates Executive’s employment for Cause, this Agreement shall terminate
without further obligation of the Company to Executive other than: (i) the
obligation to pay to Executive his accrued and unpaid base salary through the
Date of Termination, any accrued and unpaid incentive bonus and other accrued
and unpaid compensation, payments and benefits through the Date of Termination
and any accrued and unpaid vacation pay through the Date of Termination, to the
extent theretofore unpaid, which amounts shall be

 

 

5



--------------------------------------------------------------------------------

  paid to Executive after the Date of Termination in accordance with the
Company’s normal payroll practices; and (ii) the obligation to pay to Executive
all accrued and unpaid amounts or benefits under any Company Plans through the
Date of Termination, to the extent theretofore unpaid, which amounts shall be
paid to Executive after the Date of Termination in accordance with the Company’s
normal payroll practices.

 

(c) Executive’s Death or Disability. If during the Post-Effective Period, the
Company shall terminate Executive’s employment because of Executive’s death or
Disability, Executive (or Executive’s heirs) shall be entitled to death or
long-term disability benefits, as the case may be, from the Company, no less
favorable than those benefits to which Executive (or Executive’s heirs) would
have been entitled had the death or termination for Disability occurred during
the six (6) month period prior to the Effective Date. If at any time during the
Post-Effective Period, but prior to a termination for Disability, Executive is
unable to perform his duties due to a Disability, Executive shall continue to
receive a monthly base salary in an amount equal to Executive’s monthly base
salary in effect at the commencement of such disability until Executive’s
employment is terminated as a result of Disability or Executive is able to
perform his duties, provided, however, that the amount of any such payments
shall be reduced by any payments to which Executive may be entitled for the same
period because of the Disability under any other disability or pension plan of
the Company.

 

(d) Parachute Payments. If any payment or benefit Executive would receive in
connection with a Change of Control or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount (as defined below). The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the largest portion, up to and
including the total, of the Payment, whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, unless
otherwise determined by the Lexmark or the Company no later than two (2) days
prior the consummation of the Change of Control, the reduction shall occur in
the manner that results in the greatest economic benefit to Executive as
determined in this paragraph. If more than one method of reduction will result
in the same economic benefit, the portions of the Payment shall be reduced pro
rata.

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the Effective Date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

 

 

6



--------------------------------------------------------------------------------

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

 

(e)

Release. Prior to, and as a condition precedent to, the receipt of any benefits
under this Section 3, Executive, or a representative of Executive, shall execute
a release (the “Release”) in the form attached hereto as Exhibit A. Such Release
shall specifically relate to all of Executive’s rights and claims against the
Company and Lexmark in existence at the time of such execution. It is understood
that Executive has a certain period to consider whether to execute such Release,
and Executive may revoke such Release within seven (7) days after execution,
provided however that the Release must be fully effective, and not subject to
revocation on or before the sixtieth (60th) day following the Date of
Termination, in the prescribed form. In the event Executive does not provide an
effective Release within the 60-day period, none of the benefits described in
this Section 3 shall be payable under this Agreement and the provisions of
Section 3 of this Agreement shall he null and void.

 

(f) Employment Agreement Severance Benefits. To the extent that severance
benefits become payable to Executive upon termination of Executive’s employment
with the Company pursuant to the Employment Agreement, and such amounts are
greater than the amounts that would become payable to Executive under this
Agreement, no severance benefits shall be paid pursuant to this Agreement.

 

4. Status; Exclusivity of Rights

 

(a) Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any Company Plans.

 

(b) This Agreement shall supersede all prior, concurrent, and/or contemporaneous
arrangements, whether written or oral, regarding the subject matter of this
Agreement; provided that this Agreement is not intended to, and shall not
affect, limit or terminate Executive’s rights and obligations under the
Employment Agreement or Executive’s obligations under the Company’s Statement of
Employee’s Obligations and Agreement Involving Proprietary Information and
Inventions (the “Inventions Agreement”).

 

5.

Set-Off; Mitigation. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off that the Company may have against Executive or
others, except for any set-off as a result of a breach or threatened breach by
Executive of any of the provisions

 

 

7



--------------------------------------------------------------------------------

of Sections 6 and/or 7 of this Agreement. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment, provided, however, that Executive does not breach any
of the provisions of Sections 6 and/or 7 of this Agreement.

 

6. Confidential Information; Non-Competition. Executive shall comply with and
abide by the Inventions Agreement and the Non-Disclosure Agreement during his
employment with the Company, and for such period of time following the
termination of Executive’s employment with the Company, as specified in each of
such agreements.

 

7. Successors

 

(a) This Agreement is personal to Executive and shall not be assignable by
Executive without the prior written consent of the Company, except that
Executive may assign rights and benefits to his heirs, personal representatives
and successors for estate planning purposes. If Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee
or, if there be no such designee, to Executive’s estate.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly confirm in writing such
successor’s assumption of this Agreement and agreement to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform such Agreement if no such succession had taken place (provided, however,
that such assumption shall not relieve the Company of any obligations or
liabilities to Executive under this Agreement). As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid.

 

8. Miscellaneous

 

(a) This Agreement shall be governed by and construed under the laws of the
State of Delaware in all respects as such laws are applied to agreements among
Delaware residents entered into and performed entirely within Delaware, without
giving effect to conflict of law principles thereof. The parties agree that any
action brought by either party under or in relation to this Agreement, including
without limitation to interpret or enforce any provision of this Agreement,
shall be exclusively brought in, and each party agrees to and does hereby submit
to the exclusive jurisdiction and venue of the District Court of Johnson County,
Kansas, or the Federal District Court in Kansas City. The parties hereby
irrevocably and unconditionally waive trial by jury in any such action, suit or
other legal proceeding.

 

 

8



--------------------------------------------------------------------------------

(b) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(c) All notices and other communications hereunder shall be in writing and shall
be deemed effectively given and received: upon hand delivery to the other party;
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or one (1) day after deposit with a
reputable overnight delivery service guaranteeing next-day delivery and
providing a receipt, addressed as follows:

 

If to the Company:    If to Executive: Lexmark International, Inc.    [ENTER
ADDRESS HERE] Attn: Secretary    740 W. New Circle Road    Lexington, KY 40550
  

or to such other address as either party shall have furnished, to the other in
writing in accordance herewith.

 

(d) In the event a final judicial determination is made by a court of competent
jurisdiction that any provision of this Agreement is illegal, invalid or
unenforceable to any extent, the legality, validity and enforceability of the
other provisions of this Agreement shall not be affected thereby, said provision
shall be modified by the court to the extent necessary to render it not illegal,
invalid or unenforceable, and this Agreement shall continue in full force and
effect as modified and shall he enforced to the fullest extent permitted by law.

 

(e) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(f) Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right Executive or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

 

(g) In the event that any suit or action is instituted under or in relation to
this Agreement, including without limitation to enforce any provision in this
Agreement, the prevailing party in such dispute shall be entitled to recover
from the losing party all fees, costs and expenses of enforcing any right of
such prevailing party under or with respect to this Agreement, including without
limitation, such reasonable fees and expenses of attorneys and accountants,
which shall include, without limitation, all fees, costs and expenses of
appeals.

 

(h)

Executive and the Company acknowledge that the employment of Executive by the
Company is “at will” and, prior to the Effective Date, may be terminated by
either

 

 

9



--------------------------------------------------------------------------------

  Executive or the Company at any time. Moreover, if prior to the Effective
Date, Executive’s employment with the Company terminates, or if Executive’s
employment is not terminated within the Post-Effective Period, Executive shall
have no further rights under this Agreement.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand, and,
pursuant to the authorization from the Board of Directors of Lexmark, the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

 

PERCEPTIVE SOFTWARE, INC. By:         Chairman and Chief Executive Officer   of
Lexmark International, Inc. EXECUTIVE:      

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

Certain capitalized terms used in this Release are defined in the Change of
Control Agreement (the “Agreement”), which I have executed and of which this
Release is a part.

I hereby confirm my obligations under the Company’s Proprietary Information and
Inventions Agreement.

Except as otherwise set forth in this Release, in consideration of benefits I
will receive under the Agreement, I hereby release, acquit and forever discharge
the Company, its parents and subsidiaries, and their officers, directors,
agents, servants, employees, shareholders, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I execute this Release, including, but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; tort law; contract law; statutory law; common law; wrongful
discharge; discrimination; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing; provided, however, that
nothing in this paragraph shall be construed in any way to release the Company
from its obligation to indemnify me pursuant to the Company’s indemnification
obligation pursuant to agreement or applicable law, to release the Company from
its obligations to pay or provide me severance benefits following the
termination of my employment under the terms of the Agreement, or to waive any
unwaivable claims under applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (F) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth (8th) day after this Release is executed by me.

 

EXECUTIVE:   

 

Date:    